Defendant appeals from an order as resettled, which referred to an Official Referee to hear and determine a motion to increase the alimony awarded by a decree of separation, as amended, and for other relief, which order directed that the determination should be made without regard to the effect of an agreement made by the parties fixing the amount of alimony. Order modified on the law and the facts by striking from the last ordering paragraph the words “without regard to the effect of the agreement between the parties, dated October 19, 1948, incorporated in the final decree of separation herein ”, and as so modified affirmed, without costs. A final decree of separation was obtained by the plaintiff and an award for her support was contained therein with provision for the right to seek modification by either party. Thereafter the decree was amended on motions by each of the parties. The last amendment directed the payment by defendant of $250 a month. Thereafter they agreed that the defendant should pay $1,000 immediately, $250 a month for twenty months, and then $300 a month. The plaintiff agreed that she would make no further applications for an increase. It was also agreed that the parties would apply to amend the decree in accordance with their agreement. It was provided that the agreement would not be effective until the Supreme Court modified the decree. The court did modify the decree as the parties had agreed. The agreement is a proper subject for consideration by the Referee. Nolan, P. J., Carswell, Johnston, MaeCrate and Schmidt, JJ., concur.